ORDER

PER CURIAM.
Defendant, Michael Pendelton, appeals the judgment entered after a jury verdict finding him guilty of first degree assault in violation of section 565.050, RSMo 2000 and armed criminal action in violation of section 571.015, RSMo 2000. He argues the trial court erred in precluding evidence that a witness for the State had a criminal charge pending at the time of trial.
Having reviewed the briefs of the parties and the record on appeal, we conclude the trial did not err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a *592memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).